NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3860-19T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILLIAM K. LANE,

     Defendant-Appellant.
_______________________

                    Submitted September 15, 2020 — Decided September 21, 2020

                    Before Judges Haas and Mawla.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Accusation No. 07-12-1157.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Olivia J. Moorhead, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Angelo J. Onofri, Mercer County Prosecutor, attorney
                    for respondent (Renee M. Robeson, Senior Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant William Lane appeals from a June 19, 2020 order denying a

motion to amend his sentence and permit his release for medical reasons

pursuant to Rule 3:21-10(b)(2). We affirm.

      On April 18, 2008, defendant pled guilty to first-degree aggravated

manslaughter and was sentenced to twenty-two years' incarceration subject to

the No Early Release Act, N.J.S.A. 2C:43-7.2. He becomes parole eligible on

December 30, 2023. In 2012, defendant was transferred to a Massachusetts

correctional facility, where he is currently held.

      Defendant filed the motion to amend his sentence seeking early release or

suspension of the sentence due to the COVID-19 pandemic, arguing he suffers

from asthma, pneumonia, hypertension, and chest pain, and that these medical

conditions and his age place him at risk. Judge Robert W. Bingham, II, issued

a written decision denying defendant's motion. The judge recounted defendant's

admissions to the hospital and medical treatments between 2016 and 2019 , and

subsequent return to prison after each admission. The judge also considered the

letters of support defendant offered from family, friends, and faculty and

students from a Boston University prison education program, evidencing

defendant's rehabilitation during his incarceration.




                                                                       A-3860-19T4
                                         2
       However, the judge denied the motion because defendant is serving a

mandatory term of imprisonment, is parole ineligible, and

             a mandatory term of parole . . . ineligibility cannot be
             reduced or changed under the [Rule]. State v. Mendel,
             212 N.J. Super. 110[, 113] (App. Div. 1986). The
             [Mendel] panel explained that the court can consider an
             application under R[ule] 3:21-10(b) relative to a
             discretionary period of parole ineligibility, but "a
             sentence cannot be changed or reduced under R[ule]
             3:21-10(b) below the parole ineligibility term required
             by statute. R[ule] 3:21-10(b) was never intended to
             permit the change or reduction of a custodial sentence
             which is required by law." Mendel, 212 N.J. Super. at
             112-13.

       Judge Bingham also found defendant did not satisfy the State v. Priester1

factors for release pursuant to the Rule because defendant was successfully

treated and returned to the prison population on many occasions and "[t]hough

he may have conditions that elevate his risk of COVID-19, there is no indication

that he has any such symptoms of the infection or that the prison would be

incapable of addressing them." Additionally, although defendant made strides

toward rehabilitation, mitigating the risk to the public if defendant were

released, the judge found "the nature and severity of [defendant's] crime . . .




1
    99 N.J. 123 (1985).
                                                                        A-3860-19T4
                                        3
extremely serious. The severity of the sentence reflects the severity of the

crime."

      Defendant raises the following points on appeal:

             POINT I: APPELLANT IS NOT BARRED FROM
             RELIEF UNDER RULE 3:21-10(B)(2) DUE TO
             PAROLE DISQUALIFIER AS IT DOES NOT
             REQUIRE A CHANGE OF SENTENCE.

             POINT II: APPELLANT HAS MET THE LEGAL
             STANDARD FOR RELEASE UNDER STATE V.
             PRIESTER, HAVING SHOWN THE DELETERIOUS
             EFFECT INCARCERATION HAS HAD ON HIS
             HEALTH, DUE TO HIS UNDERLYING MEDICAL
             CONDITIONS    AND   ONGOING    COVID-19
             PANDEMIC, AND SEEKS A NEW HEARING.

      A sentencing amendment under Rule 3:21-10(b)(2) "must be applied

prudently, sparingly, and cautiously." Priester, 99 N.J. at 135. Moreover, "[a]

motion made pursuant to Rule 3:21-10(b)(2) is committed to the sound

discretion of the [trial] court." Ibid.

      Having considered defendant's arguments, we affirm for the reasons

expressed in Judge Bingham's thorough and well-written decision. Defendant's

statutory ineligibility for parole clearly barred his motion. Although the judge

was not required to also address the Priester factors in light of the procedural

bar, we discern no abuse of discretion by the judge finding defendant's



                                                                        A-3860-19T4
                                          4
successful medical treatment during incarceration, the availability of such

medical care, and the severity of his crime, did not warrant early release.

      Affirmed.




                                                                          A-3860-19T4
                                        5